Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al (WO 2020/158004 where US 2022/0016878 is used as an English translation).

With regards to claims 1, 13 and 17, Yamamoto teaches a foil transfer apparatus configured to superpose a sheet on a foil film including foil and to transfer the foil to the sheet (Abstract), comprising:
A housing having an opening (Figure 1A item 2)
A  cover movable between a closed position at which the cover closes the opening and an open position at which the cover exposes the opening (Figure 1A item 22)
A lock mechanism capable of locking  the cover at the closed position (Figure 1A item RM)
A heating member configured to heat the foil film and the sheet (Figure 1A item 61)
A pressurizing roller configured to cooperate with the heating member to nip the foil film and the sheet therebetween (Figure 1A item 51)
A temperature sensor (Figure 1A item Sa)
A controller (Figure 1A item 300)
Where the controller is configured to:
Calculate a first lock determination temperature and a second lock determination temperature, the first lock determination temperature being a value obtained by adding a first correction value to a detection temperature by the temperature sensor, the second lock determination temperature being a value obtained by adding a second correction value that is different form the first correction value to the detection temperature detected by the temperature sensor, the first correction value and the second correction value being determined based on a condition for performing a foil transfer operation (paragraphs 55 – 57)
Control the lock mechanism to lock the cover when the first lock determination temperature is not lower than a first threshold and control the lock mechanism to unlock the cover when the second lock determination temperature is lower than a second threshold (paragraphs 55 – 57)
With regards to claims 2 and 18, the teachings of Yamamoto are presented above. Additionally Yamamoto teaches that are mountable any of i) a first foil film that is the foil film having the first width, ii) a second foil film that is the foil film having a second width smaller than the first width, the second foil film being configured to be mounted in a central region that is located at a widthwise central portion of a region in which the first foil film is mounted, and iii) a  third foil film that is the foil film having the second width, the third foil film being configured to be mounted in a one-side shifted region that is shifted to one of widthwise opposite sides in the region in which the first foil film is mounted (paragraph 26), where the temperature sensor is located in an overlapping region in which the central region and the one-side shifter region overlap, so as to be closer to one of widthwise opposite ends of the second foil film than a widthwise center thereof (Figure 1A item Sa),  where the first correction value and the second correction value when the second foil film is mounted are determined to be greater than the first correction value and the second correction value when the first foil film is mounted (paragraphs 55 – 57), where the first correction value and the second correction value when the third foil film is mounted are determined to be greater than the first correction value and the second correction value when the second foil film is mounted (paragraphs 55 – 57).
With regards to claims 3 and 19, the teachings of Yamamoto are presented above. Additionally Yamamoto teaches that the first correction value when a width of the sheet is a first  width is determined to be greater than the first correction value when the width of the sheet is a second width larger than the first width (paragraphs 55 – 57).
With regards to claims 4 and 20, the teachings of Yamamoto are presented above. Additionally Yamamoto teaches that the first correction value when a thickness of the sheet is a first thickness is determined to be greater than the first correction value when the thickness of the sheet is a second thickness larger than the first thickness (paragraphs 55 – 57).
With regards to claim 5, the teachings of Yamamoto are presented above. Additionally Yamamoto teaches that the controller is configured to execute a normal mode in which the foil transfer operation is performed such that the foil film is brought into contact with an entire region of the sheet in a conveying direction of the sheet and a foil save mode in which the foil transfer operation is performed such that the foil film is brought into contact with a part of the sheet in the conveying direction (paragraphs 55 – 57) and where the first correction value and the second correction value when the foil save mode is executed are determined to be greater than the first correction value and the second correction value when the normal mode is executed (paragraphs 55 – 57).
With regards to claims 6 and 7, the teachings of Yamamoto are presented above. Additionally Yamamoto teaches that the first threshold is a temperature value higher than a temperature value of the second threshold by 5 – 15°C (paragraphs 55 – 57).
With regards to claim 8, the teachings of Yamamoto are presented above. Additionally Yamamoto teaches that the apparatus further comprises a position change mechanism configured to move the heating member between a press-contact position at which the heating member is in pressing contact with the pressurizing member and a spaced position at which the heating member is spaced apart from the pressurizing member (paragraphs 49 and 50) and a shutter configured to be moved in conjunction with a motion of the position change mechanism so as to be located at a first position which is a position between the heating member and the pressurizing member and at which the shutter covers the heating member when the heating member is located at the spaced position and so as to be located at a second position different from the first position when the heating member is located at the press-contact position (paragraphs 49, 50 and 67) where, when the shutter is located at the second position, the controller controls the lock mechanism to lock the cover and does not unlock the cover irrespective of the detection temperature detected by the temperature sensor (paragraphs 49 and 50).
With regards to claim 9, the teachings of Yamamoto are presented above. Additionally Yamamoto teaches that the apparatus further comprises a metal plate opposed to the heating member and extending in a width direction of the foil film, where the temperature sensor is disposed on the metal plate (paragraph 75).
With regards to claims 10, 11, 14 and 15, the teachings of Yamamoto are presented above. Additionally Yamamoto teaches that the heating member is a rotating heating roller (Figure 1A item 61) and the pressurizing member is a rotating pressure roller (Figure 1A item 51).
With regards to claims 12 and 16, the teachings of Yamamoto are presented above. Additionally Yamamoto teaches that the lock mechanism includes a lock lever swingable between a locking position at which the lock lever locks the cover at the closed position and a non-locking position at which the lock lever does not lock the cover (paragraphs 55 and 56) and a lever-swing prohibiting member movable between a prohibiting position for prohibiting the lock lever from swinging from the locking position to the non-locking position and a non-prohibiting position for allowing the lock lever to swing from the locking position to the non-locking position (paragraphs 55 and 56).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746